Title: To Benjamin Franklin from Jonathan Williams, Sr., 13 December 1771
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured Sir,
Boston Decemr 13th 1771
The Inclos’d Letter from Mr. Thurston Will give Some Idea of the Situation of your money if Hall finely fails. Mr. Thurston Circumstances I am told are good tho it dose not appear Probable that the money will be Soon paid. I am anxious for my Son Josiah Whose helpless Situation will we fear Render him too Troblesom to you and your Friends; as he is verry apt to grow Melancholy but musick and good Company must Divert him. The Bearer of this is Mr. John Maliquet Who was an Officer in the 29 But is now Left the Regiment and marred [married] our Neighbour and Friend Daughter; Speaker Cushing Neice, any Civilities Shall be greatfuly acknoledgd By your Dutyfull Nephew and most Oblig’d Humble Servant
Jona Williams
Aunt Mecom Dined with us this Day Desires me to Remember her Love to you &c. Our Love to our Son and Brother and Compliments to all Friends.
 Addressed: To / Doctr Benjamin Franklin / at Mrs Stevensons Cravin Street / London / per favr of Mr Maliquet